Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 1-15-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2016/0101734) in view of Yamazato (US 2018/0166047) and Han (US 2016/0054564).
Regarding claim 1, Baek (Fig. 1-3, and 15) discloses a vehicle (200) comprising:
a first camera (195d, see also [0056] which discusses how cameras 195d substitute for cameras such as 196b when discussed elsewhere) configured to capture a front image (195di) of the vehicle (“image region 195di of the front view camera 195d” discussed in [0049]);
a head-up display (180, called a “HUD” in [0083]) configured to project an image onto a windshield of the vehicle (“a projection module to project an image on the front windshield glass of the vehicle 200” as discussed in [0083], also shown in Fig. 15);
a controller (170) configured to:
determine a projection area (called a “lower region” 1520) in which the image is projected (shown in Fig. 15b, see also [0258]);
determine an interest area of the front image (corresponding to the images captured by the camera, labelled 211, captured by 195d as discussed in [0050]) based on a speed of the vehicle (“195d may be activated to capture images respectively when a vehicle speed is a first speed or less” as discussed in [0036]); and
display the determined interest area in the determined projection area on the head-up display (determined interest area 211 shown displayed in the determined projection area 1520 on the windshield in Fig. 15b).
However, Baek fails to teach or suggest “an input device configured to input a boundary line for setting an area in which the image is projected from the windshield” or wherein the controller is configured to “determine an interest area of the front image based on the determined projection area.”
Yamazato (Fig. 1, 9, and 10) discloses a vehicle (see [0002]) comprising:
a first camera configured to capture a front image of the vehicle (“forward looking camera capturing/streaming the front field of the vehicle” discussed in [0079]);
a head-up display (2) configured to project an image onto a windshield of the vehicle (“display device 2 projects an image for display on the front window, i.e., the windshield of the vehicle” as discussed in [0027]);
an input device (8) configured to input a boundary line (eg. the square boundary around 14c in Fig. 9) for setting an area in which the image is projected from the windshield (shown in Fig. 9, the display area for the “right side image” may be set by moving the boundary for 14c); and
a controller (9) configured to:
determine a projection area in which the image is projected based on the inputted boundary line (similar to how the projection area for the image of the “right side” camera is displayed inside the boundary 14c, as shown in Fig. 9);
display the determined interest area in the determined projection area on the head-up display (as shown in Fig. 10, see also “displays the right side image 17c” as discussed in [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to include an input device configured to input a boundary line for setting an area in which the image is projected from the windshield as taught by Yamazato because this allows a driver to customize the HUD based on their preferences (see [0005]).
However, Baek and Yamazato still fail to teach or suggest wherein the controller is configured to “determine an interest area of the front image based on the determined projection area.”
Han (Fig. 4 and 5) discloses a vehicle (see [0002]) comprising:
a head-up display (shown in Fig. 4) configured to project an image onto a windshield of the vehicle (“reflecting an image to a front windshield” as discussed in [0035]);
a boundary line (170) for setting an area in which the image is projected from the windshield (shown in Fig. 5, the display area 180 for the “HUD” is set by the boundary 170, see [0042]); and
a controller (130) configured to:
determine a projection area in which the image is projected based on the boundary line (the size of projection area 180 is based on the location of the boundary 170, “when the boundary portion (or a screen) 170 corresponding to a lower portion of the holder 137 is moved… size or resolution of the HUD information area may be changed” as discussed in [0042]);
determine an interest area of the image based on the determined projection area (as discussed above, the size and resolution of the image displayed in the HUD area is based on the size of projection area 180); and
display the determined interest area in the determined projection area on the head-up display (“provide the HUD information to the windshield 105 by reflecting the HUD information” as discussed in [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek and Yamazato to determine an interest area of the front image based on the determined projection area as taught by Han because this allows the size of the image to match the size of the projection area (see [0042]).

Regarding claim 11, Baek (Fig. 1-3, and 15) discloses a method for controlling a vehicle (200) comprising:
capturing, by a first camera (195d, see also [0056] which discusses how cameras 195d substitute for cameras such as 196b when discussed elsewhere) a front image (195di) of the vehicle (“image region 195di of the front view camera 195d” discussed in [0049]);
determining a projection area (called a “lower region” 1520) in which the image is projected (shown in Fig. 15b, see also [0258]);
determining an interest area of the front image (corresponding to the images captured by the camera, labelled 211, captured by 195d as discussed in [0050]) based on a speed of the vehicle (“195d may be activated to capture images respectively when a vehicle speed is a first speed or less” as discussed in [0036]); and
displaying the determined interest area in the determined projection area (determined interest area 211 shown displayed in the determined projection area 1520 on the windshield in Fig. 15b).
However, Baek fails to teach or suggest “inputting a boundary line for setting an area in which the image is projected from a windshield of the vehicle” or “determining an interest area of the front image based on the determined projection area.”
Yamazato (Fig. 1, 9, and 10) discloses a method for controlling a vehicle (see [0002]) comprising:
capturing, by a first camera, a front image of the vehicle (“forward looking camera capturing/streaming the front field of the vehicle” discussed in [0079]);
inputting (with 8) a boundary line (eg. the square boundary around 14c in Fig. 9) for setting an area in which the image is projected from a windshield of the vehicle (shown in Fig. 9, the display area for the “right side image” may be set by moving the boundary for 14c); and
determining a projection area in which the image is projected based on the inputted boundary line (similar to how the projection area for the image of the “right side” camera is displayed inside the boundary 14c, as shown in Fig. 9);
displaying the determined interest area in the determined projection area on the head-up display (as shown in Fig. 10, see also “displays the right side image 17c” as discussed in [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to include inputting a boundary line for setting an area in which the image is projected from the windshield as taught by Yamazato because this allows a driver to customize the HUD based on their preferences (see [0005]).
However, Baek and Yamazato still fail to teach or suggest “determining an interest area of the front image based on the determined projection area.”
Han (Fig. 4 and 5) discloses a method for controlling a vehicle (see [0002]) comprising:
a boundary line (170) for setting an area in which the image is projected from a windshield of the vehicle (shown in Fig. 5, the display area 180 for the “HUD” is set by the boundary 170, see [0042]); and
determining a projection area in which the image is projected based on the boundary line (the size of projection area 180 is based on the location of the boundary 170, “when the boundary portion (or a screen) 170 corresponding to a lower portion of the holder 137 is moved… size or resolution of the HUD information area may be changed” as discussed in [0042]);
determining an interest area of the image based on the determined projection area (as discussed above, the size and resolution of the image displayed in the HUD area is based on the size of projection area 180); and
displaying the determined interest area in the determined projection area on the head-up display (“provide the HUD information to the windshield 105 by reflecting the HUD information” as discussed in [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek and Yamazato to determine an interest area of the front image based on the determined projection area as taught by Han because this allows the size of the image to match the size of the projection area (see [0042]).

Regarding claim 2, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Han further discloses wherein the controller is configured to:
determine a size of the interest area in proportion to a size of the projection area (as discussed above, the size and resolution of the image displayed in the HUD area is based on the size of projection area 180).
It would have been obvious to one of ordinary skill in the art to combine Baek, Yamazato, and Han for the same reasons as discussed above.

Regarding claim 3, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Baek further discloses wherein the controller is configured to:
raise a position of the interest area when the speed of the vehicle increases (similar to Fig. 8C(b), “170 may tilt bottom view cameras which capture a front area image and a rear area image of the under vehicle image respectively (e.g., tilt the bottom view cameras such that an angle between lenses of the bottom view cameras and the ground surface decreases) as the speed of the vehicle increases” as discussed in [0191]); and
lower the position of the interest area when the speed of the vehicle decreases (similarly to the above, but in reverse, similar to Fig. 8C(a), the camera tilts back when the speed decreases).

Regarding claim 4, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Baek further discloses wherein the controller is configured to:
move a position of the interest area in a steering direction of the vehicle (shown in Fig. 9B and 9C, the camera is “rotated leftward by an angle of θL when the steering wheel 150 of the vehicle 200 is rotated in the left turn direction LL” as discussed in [0212]).

Regarding claim 6, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Baek further discloses wherein the vehicle further comprises:
a second camera (1495a) configured to capture a face image of a driver (“image of a driver captured by the indoor camera 1495a” including “the driver's eyes” as discussed in [0254]), wherein the controller is configured to:
determine a position of eyes of the driver based on the face image of the driver (“image of a driver captured by the indoor camera 1495a and confirm the driver's gaze via, for example, detection and verification of the driver's eyes” as discussed in [0254], with the eyes being part of a face); and
determine a size of the projection area in which the front image is projected based on the position of the eyes (“vary the position or size of the under vehicle image based on the driver's gaze direction information or position information” as discussed in [0255]).

Regarding claim 7, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Baek further discloses wherein the controller is configured to:
not display the interest area in the projection area on the head-up display when the speed of the vehicle is greater than or equal to a predetermined speed (“images received from the top view cameras 195 to generate an around view image” only “when the vehicle moves forward at a predetermined speed or less” as discussed in [0156]).

Regarding claim 9, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Yamazato further discloses wherein the input device is provided in the windshield (“a touch panel function may be provided for at least an image display area of the windshield 16, and the driver may perform a drag operation of the displayed image directly on the windshield 16” as discussed in [0077]).
It would have been obvious to one of ordinary skill in the art to combine Baek, Yamazato, and Han for the same reasons as discussed above.

Regarding claim 10, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Baek further discloses wherein the controller is configured to:
determine a photographing angle of the first camera (“the front view camera 195d and the rear view camera 195b are tiltable” as discussed in [0056]) based on at least one of a speed of the vehicle, a steering direction of the vehicle, or a vehicle body angle of the vehicle based on a horizontal line (“cameras 195 to be tilted according to at least one of the heading or speed of the vehicle 200 or the tilt of the vehicle 200” discussed in [0247]); and
adjust the photographing angle of the first camera based on the determined photographing angle (“camera drive unit 1410 may control… cameras 195 to be tilted” as discussed in [0247]).

Regarding claim 12, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Han further discloses wherein determining the interest area of the front image based on the determined projection area comprises:
determining a size of the interest area in proportion to a size of the projection area (as discussed above, the size and resolution of the image displayed in the HUD area is based on the size of projection area 180).
It would have been obvious to one of ordinary skill in the art to combine Baek, Yamazato, and Han for the same reasons as discussed above.

Regarding claim 13, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Baek further discloses wherein determining the interest area of the front image based on the speed of the vehicle comprises:
when the speed of the vehicle increases, raising a position of the interest area (similar to Fig. 8C(b), “170 may tilt bottom view cameras which capture a front area image and a rear area image of the under vehicle image respectively (e.g., tilt the bottom view cameras such that an angle between lenses of the bottom view cameras and the ground surface decreases) as the speed of the vehicle increases” as discussed in [0191]); and
when the speed of the vehicle decreases, lowering the position of the interest area (similarly to the above, but in reverse, similar to Fig. 8C(a), the camera tilts back when the speed decreases).

Regarding claim 14, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Baek further discloses wherein the method further comprises:
moving a position of the interest area in a steering direction of the vehicle (shown in Fig. 9B and 9C, the camera is “rotated leftward by an angle of θL when the steering wheel 150 of the vehicle 200 is rotated in the left turn direction LL” as discussed in [0212]).

Regarding claim 16, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Baek further discloses wherein the method further comprises:
capturing, by a second camera (1495a), a face image of a driver (“image of a driver captured by the indoor camera 1495a” including “the driver's eyes” as discussed in [0254]);
determining a position of eyes of the driver based on the face image of the driver (“image of a driver captured by the indoor camera 1495a and confirm the driver's gaze via, for example, detection and verification of the driver's eyes” as discussed in [0254], with the eyes being part of a face); and
determining a size of the projection area in which the front image is projected based on the position of the eyes (“vary the position or size of the under vehicle image based on the driver's gaze direction information or position information” as discussed in [0255]).

Regarding claim 17, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Baek further discloses wherein the method further comprises:
when the speed of the vehicle is greater than or equal to a predetermined speed, not displaying the interest area in the projection area (“images received from the top view cameras 195 to generate an around view image” only “when the vehicle moves forward at a predetermined speed or less” as discussed in [0156]).

Regarding claim 19, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Yamazato further discloses wherein the method further comprises:
inputting, by an input device provided in the windshield of the vehicle (“a touch panel function may be provided for at least an image display area of the windshield 16, and the driver may perform a drag operation of the displayed image directly on the windshield 16” as discussed in [0077]), a boundary line for setting an area in which the image is projected from the windshield of the vehicle (as discussed above, the location of the boundary line 14c for the projected image from the camera is set by the driver).
It would have been obvious to one of ordinary skill in the art to combine Baek, Yamazato, and Han for the same reasons as discussed above.

Regarding claim 20, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Baek further discloses wherein the method further comprises:
determining a photographing angle of the first camera (“the front view camera 195d and the rear view camera 195b are tiltable” as discussed in [0056]) based on at least one of a speed of the vehicle, a steering direction of the vehicle or a vehicle body angle of the vehicle relative to a horizontal line (“cameras 195 to be tilted according to at least one of the heading or speed of the vehicle 200 or the tilt of the vehicle 200” discussed in [0247]); and
adjusting the photographing angle of the first camera based on the determined photographing angle (“camera drive unit 1410 may control… cameras 195 to be tilted” as discussed in [0247]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Yamazato, and Han as applied to claims 1 and 11 above, and further in view of Dawson (US 2020/0023831).
Regarding claim 5, Baek, Yamazato, and Han disclose a vehicle as discussed above, however fail to teach or suggest wherein the controller is configured to:
lower a position of the interest area as a vehicle body angle of the vehicle relative to a horizontal line increases.
Dawson (Fig. 1) discloses a vehicle (104) including a camera (106), and a controller (102) configured to lower a position of the interest area as a vehicle body angle of the vehicle relative to a horizontal line increases (eg. when “the car 104 is going uphill, the image analyser 2 may enlarge and/or move the selection area 308, 408 of the image scene to encompass a greater amount of the lower portions of the image file” as discussed in [0081], see also “control an orientation of the camera 106” and “alter the tilt of the camera 106 to compensate for the upward movement of the horizon” discussed in [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, Yamazato, and Han to lower a position of the interest area as a vehicle body angle of the vehicle relative to a horizontal line increases as taught by Dawson because this compensates for movement of the horizon when the car is going up or down a hill (see [0082]).

Regarding claim 15, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, however fail to teach or suggest wherein the method further comprises:
when a vehicle body angle of the vehicle relative to a horizontal line increases, lowering a position of the interest area.
Dawson (Fig. 1) discloses a method for controlling a vehicle (104) including a camera (106), comprising:
when a vehicle body angle of the vehicle relative to a horizontal line increases, lowering a position of the interest area (eg. when “the car 104 is going uphill, the image analyser 2 may enlarge and/or move the selection area 308, 408 of the image scene to encompass a greater amount of the lower portions of the image file” as discussed in [0081], see also “control an orientation of the camera 106” and “alter the tilt of the camera 106 to compensate for the upward movement of the horizon” discussed in [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, Yamazato, and Han to lower a position of the interest area when a vehicle body angle of the vehicle relative to a horizontal line increases as taught by Dawson because this compensates for movement of the horizon when the car is going up or down a hill (see [0082]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Yamazato, and Han as applied to claims 1 and 11 above, and further in view of Lee et al. (US 2016/0311323).
Regarding claim 8, Baek, Yamazato, and Han disclose a vehicle as discussed above, and Han further discloses wherein the controller is configured to:
determine that an area under the boundary line is the projection area (as seen in Fig. 5, the projection area 180 is the area below the boundary line 170).
It would have been obvious to one of ordinary skill in the art to combine Baek, Yamazato, and Han for the same reasons as discussed above.
However, Baek, Yamazato, and Han fail to teach or suggest wherein the area “between a lower end portion of the windshield” and the boundary line is the projection area.
Lee (Fig. 1, 6, and 9) discloses a vehicle (1) comprising:
a first camera (21) configured to capture a front image of the vehicle (“exterior camera 21 may generate front… images” as discussed in [0068]);
a head-up display (170, called a “HUD” in [0007]) configured to project an image onto a windshield of the vehicle (eg. an image 401 as shown in Fig. 9B);
an input device (110) configured to input a boundary line (shown in Fig. 6A at the top of 171) for setting an area in which the image is projected from the windshield (171 may “display a variety of information based on data” as discussed in [0104]); and
a controller (190) configured to:
determine a projection area (171) in which the image is projected (as discussed above, see also “virtual image such that the driver views the virtual image projected onto the transparent display 171” as discussed in [0112]) based on the inputted boundary line (as shown in Fig. 6A, the inputted boundary line at the bottom of 303 determines the area of 171);
determine that an area between a lower end portion of the windshield (the bottom of 171 corresponds to the lower end portion of the windshield, as seen in Fig. 6A) and the boundary line is the projection area (as seen in Fig. 6A, the projection area 171 is the area below the boundary line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, Yamazato, and Han so the area between a lower end portion of the windshield and the boundary line is the projection area as taught by Lee because Lee teaches that the position of the information displayed may be changed (see [0096]) while an exemplary example includes “driving information 1101 to 1106 is shown as being aligned with the lower end of the transparent display 171” (as discussed in [0487]).

Regarding claim 18, Baek, Yamazato, and Han disclose a method for controlling a vehicle as discussed above, and Han further discloses wherein determining the projection area on which the image is projected based on the inputted boundary line comprises:
determining that an area under the boundary line is the projection area (as seen in Fig. 5, the projection area 180 is the area below the boundary line 170).
It would have been obvious to one of ordinary skill in the art to combine Baek, Yamazato, and Han for the same reasons as discussed above.
However, Baek, Yamazato, and Han fail to teach or suggest wherein the area “between a lower end portion of the windshield” and the boundary line is the projection area.
Lee (Fig. 1, 6, and 9) discloses a method for controlling a vehicle (1) comprising:
capturing, by a first camera (21), a front image of the vehicle (“exterior camera 21 may generate front… images” as discussed in [0068]);
inputting (with 110) a boundary line (shown in Fig. 6A at the top of 171) for setting an area in which the image is projected from the windshield (171 may “display a variety of information based on data” as discussed in [0104]); and
determining a projection area (171) in which the image is projected (as discussed above, see also “virtual image such that the driver views the virtual image projected onto the transparent display 171” as discussed in [0112]) based on the inputted boundary line (as shown in Fig. 6A, the inputted boundary line at the bottom of 303 determines the area of 171);
determining that an area between a lower end portion of the windshield (the bottom of 171 corresponds to the lower end portion of the windshield, as seen in Fig. 6A) and the boundary line is the projection area (as seen in Fig. 6A, the projection area 171 is the area below the boundary line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, Yamazato, and Han so the area between a lower end portion of the windshield and the boundary line is the projection area as taught by Lee because Lee teaches that the position of the information displayed may be changed (see [0096]) while an exemplary example includes “driving information 1101 to 1106 is shown as being aligned with the lower end of the transparent display 171” (as discussed in [0487]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691